

114 S2537 IS: PLO Accountability Act
U.S. Senate
2016-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2537IN THE SENATE OF THE UNITED STATESFebruary 10, 2016Mr. Cruz introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo amend the Anti-Terrorism Act of 1987 with respect to certain prohibitions regarding the
			 Palestine Liberation Organization under that Act.
	
 1.Short titleThe Act may be cited as the PLO Accountability Act. 2.FindingsCongress finds the following:
 (1)The Palestine Liberation Organization (PLO) Mission office, representing the PLO, and by extension, the Palestinian Authority, in Washington, DC, was opened in 1994 in order to implement the Oslo Accords, which initiated direct negotiations between the PLO and the Government of Israel.
 (2)Section 1003 of the Anti-Terrorism Act of 1987 (Public Law 100–204; 22 U.S.C. 5202), makes it unlawful to establish or maintain an office, headquarters, premises, or other facilities or establishments within the jurisdiction of the United States at the behest or direction of, or with funds provided by the Palestine Liberation Organization or any of its constituent groups, any successor to any of those, or any agents thereof.
 (3)Using various authorities, the Executive branch has waived the provisions of section 1003 of the Anti-Terrorism Act of 1987.
 (4)Article XXXI, clause 7, of the Israeli-Palestinian Interim Agreement on the Status of the West Bank and the Gaza Strip (September 28, 1995) states that Neither side shall initiate or take any step that will change the status of the West Bank and the Gaza Strip pending the outcome of the permanent status negotiations.
 (5)In January 2009, the PLO sent a declaration to the International Criminal Court under Article 12(3) of the Rome Statute of the International Criminal Court on behalf of the Palestinian Authority.
 (6)On October 31, 2011, the United Nations Educational, Scientific and Cultural Organization (UNESCO) voted to admit the State of Palestine as its 195th full member. Since being admitted, the Palestinians have used UNESCO to pass anti-Israel rulings, including a recent proposal to have the Western Wall classified as part of the Aqsa compound.
 (7)On November 29, 2012, the United Nations General Assembly voted to accord the State of Palestine status as a nonmember observer state at the United Nations. (8)On April 2, 2014, the PLO joined the Geneva Conventions as well as 13 other organizations.
 (9)On January 2, 2015, the PLO acceded to the Rome Statute, and on January 16, 2015, the Prosecutor of the International Criminal Court opened a preliminary examination of the situation in Palestine after accepting jurisdiction of the International Criminal Court over alleged crimes committed in the occupied Palestinian territory, including East Jerusalem, since June 13, 2014.
 (10)The PLO’s decision to accede to the Rome Statute as well as several international organizations is an attempt to change the status of the West Bank and the Gaza Strip outside of direct negotiations between the Israelis and Palestinians.
 (11)On January 7, 2015, the Department of State’s Office of the Spokesperson stated, we have made clear our opposition to Palestinian action in seeking to join the Rome Statute of the International Criminal Court. This step is counter-productive, will damage the atmosphere with the very people with whom Palestinians ultimately need to make peace, and will do nothing to further the aspirations of the Palestinian people for a sovereign and independent state..
 (12)On February 23, 2015, a jury in a New York Federal court found the PLO and the Palestinian Authority liable for six terrorist attacks in Israel between 2002 and 2004 that killed 33 people and injured more than 450 others, including United States citizens among the victims.
 (13)The Federal jury ordered the PLO and the Palestinian Authority, both of which are headed by Mahmoud Abbas, to pay $218,500,000 in reparations to the victims and their families of these terror acts.
 (14)On April 1, 2015, the State of Palestine officially became a member of the International Criminal Court. (15)The PLO continues to reward terrorists and their families who commit terrorist attacks, providing a higher reward to those with longer jail sentences.
 (16)The PLO continues to refuse to disclose all of its financial assets, including the multibillion-dollar Palestinian National Fund (PNF) belonging to Mahmoud Abbas. The Fund is estimated to have tens of billions of dollars, though its exact amount is unknown. It is allegedly used by Abbas to fund everything from his international campaign against Israel to compensation to the families of Palestinian terrorists.
 3.Sense of CongressIt is the sense of Congress that— (1)the Palestine Liberation Organization (PLO) has failed to live up to its commitment to a bilateral peace process with Israel, renounce violence, accept Israel’s right to exist, honor previous diplomatic agreements made by the Palestinians, and continues to circumvent a negotiated settlement with Israel by seeking unilateral statehood at the United Nations and from other countries, and continues to actively endorse terror;
 (2)Mahmoud Abbas has purposefully blurred the lines between the PLO and the Palestinian Authority in order to avoid responsibility for violating previous agreements with Israel while continuing to receive United States aid;
 (3)the Palestinian initiation of an International Criminal Court investigation, or active support for such an investigation, that subjects Israeli nationals to an investigation for alleged crimes against Palestinians, would violate the Palestinians’ commitment to not change the status of the West Bank and Gaza Strip;
 (4)only a solution negotiated directly between the Israelis and Palestinians can result in a lasting peace, and the Palestinians should not turn to outside parties, including international organizations, to impose or otherwise influence a solution between the parties;
 (5)if the Palestinian Authority or any representation thereof initiates or supports an investigation at the International Criminal Court, the Secretary of State should close the Palestine Liberation Organization Mission office in the United States; and
 (6)it is in the national security interests of the United States to remove the PLO office from Washington, DC.
 4.Prohibitions regarding the PLO under the Anti-Terrorism Act of 1987Section 1003 of the Anti-Terrorism Act of 1987 (22 U.S.C. 5202) is amended— (1)by striking It shall be unlawful and inserting (a) In general.—It shall be unlawful; and
 (2)by adding at the end the following:  (b)WaiverNotwithstanding any other provision of law, including section 604 of the Foreign Relations Authorization Act, Fiscal Year 2003 (Public Law 107–228), the President may waive for a period of not more than 6 months the provisions of subsection (a) if the President determines and certifies in writing to Congress, no less than 45 days before the waiver is to take effect, that—
 (1)(A)the Palestinians have not, on or after April 1, 2015, obtained in the United Nations or any specialized agency thereof the same standing as member states or full membership as a state outside an agreement negotiated between Israel and the Palestinians;
 (B)the Palestinians have officially ceased to be members of the International Criminal Court (ICC) and have withdrawn from the Rome Statute;
 (C)any preliminary examination or ongoing investigation against Israel, the Government of Israel, the Israeli Armed or Security Forces, or any Israeli national initiated by, or on behalf of, the Palestinians, or referred to the ICC by a state party, the United Nations Security Council, or a Pre-Trial Chamber has been withdrawn and terminated;
 (D)the PLO and the Palestinian Authority no longer provide any financial award, payment, or salary to Palestinian terrorists imprisoned in Israel who have committed terrorist attacks, or their families; and
 (E)the PLO and the Palestinian Authority no longer engage in a pattern of incitement against the United States or Israel; or
 (2)the Palestinians have entered into a final negotiated peace agreement with, and have ceased all hostilities against, Israel.
 (c)DefinitionIn subsection (b)(1)(E), the term incitement means— (1)statements, media, communication, or other activities against any religion, ethnicity, or nationality;
 (2)advocacy, endorsement, or glorification of violence, martyrdom, or terrorism; or (3)endorsement, glorification, honor, or other memorialization of any person or group that has advocated, sponsored, or committed acts of terrorism, including the naming after or dedication to such person or group of any school, community center, camp, stadium, public square, street, land, landmark, waterway, or other facility..